               Case 2:19-cv-07052-PKC-RML Document 38 Filed 10/05/20 Page 1 of 2 PageID #: 489



M AR TIN LIP TON              ST E VE N A. C OH EN                      51 WEST             52ND         STREET                      DAVID E . SH AP IR O      MICH AEL S. B EN N
HE RB ER T M . W AC HT EL L   DEB OR AH L. P AU L                                                                                    DAMI AN G. DIDD EN        SAB ASTI AN V. NI LE S
THE ODO R E N . MI R VI S     DAVID C. KARP                         NEW YORK, N.Y. 10019-6150                                        IAN B OCZ KO              ALI SO N ZI ESKE PR EI SS
EDW AR D D . H E R LIHY       RICH ARD K. KIM                                                                                        M AT THE W M. G UE ST     TIJ AN A J. D VO RN IC
DANI E L A. NE FF             JO SHU A R. C AM M AKE R               TELEPHONE: (212) 403 -1000                                      DAVID E . KAH AN          JENN A E . L E VIN E
AND R EW R . B R OWN STEI N   M AR K G O RDON                                                                                        DAVID K. L AM             RY AN A. M cL EO D
M AR C W O LIN SKY            JO SE PH D . L AR SO N                FACS IMILE:              (212) 403 -2000                         BEN J AMI N M. RO TH      ANI TH A R EDDY
ST E VE N A. R OSEN B LU M    JE ANN E M AR IE O ’B RI EN                                                                            JO SHU A A. FE L TM AN    JOHN L. ROB IN SO N
JOHN F. SAVAR E SE            WAYNE M. C AR LI N                                GEO R GE A. KAT Z (1 9 6 5-1 9 8 9)                  ELAINE P . G O LIN        JOHN R. SO BO LE W SKI
SCO TT K. CH AR LE S          ST EPH EN R. D iP RI M A                      JAM E S H . FOG E L SON ( 1 96 7- 1 9 91)                EMI L A. KLEI NH AU S     ST E VE N W INT E R
JODI J. SCHW ART Z            NICHO LAS G. DEMMO                            LE ON ARD M . R OSEN ( 1 96 5- 2 0 14 )                  KARE SSA L. C AIN         EMI L Y D . JOH N SON
AD AM O. E M ME RIC H         IGO R KI R M AN                                                                                        RO N ALD C. CH EN         JAC OB A. KL ING
R ALPH M . L E VE NE          JON ATH AN M . MO SE S                                     OF COUN SEL                                 GO RDO N S. MO ODIE       R AAJ S. N AR AY AN
RICH ARD G. M ASON            T. EI KO STANG E                                                                                       DONGJU SONG               VI KT O R SAP E ZHNI KO V
                                                             M AR TIN J .E . AR M S                ER IC S. RO BIN SON
DAVID M . SI L K              JOHN F. LYNC H                                                                                         BR AD L EY R . WI L SON   MICH AE L J . SC HO BE L
                                                             MICH AEL H . BY OWIT Z                PATRICI A A. RO BIN SON*
RO BIN P AN OVKA              WIL LI AM SAVI TT                                                                                      GR AH AM W. M E LI        EL IN A TE TE L B AU M
                                                             KENN ETH B . FO RR E ST               ERIC M. RO TH
DAVID A. KATZ                 ERIC M. RO SOF                                                                                         GR EG O RY E . P E SSIN   ERICA E. BONN ETT
                                                             SELWYN B . GO LDB E RG                PAU L K. ROW E
IL ENE KN AB L E GO TT S      GR EG O RY E . OST LIN G                                                                               CAR RIE M. R EI LLY       L AU RE N M. KO FKE
                                                             PETER C . H EIN                       DAVID A. SC HW ART Z
JE FFRE Y M. WIN TN E R       DAVID B. AND E R S                                                                                     M AR K F. VE B LE N       Z ACH ARY S. POD O L SKY
                                                             ME YE R G . KOP LOW                   MICH AEL J . SEG AL
TR E VO R S. NO RWI TZ        AND R E A K. W AH L QUI ST                                                                             SAR AH K. EDDY            R ACH EL B . R EI SB E RG
                                                             L AW RE NCE S. M AKOW                 ELLI OT T V. STEI N
BEN M . GE R M AN A           AD AM J . SH API RO                                                                                    VIC TO R GO LD FE LD      M AR K A. ST AGL I ANO
                                                             DOUGLAS K. MAYER                      WAR RE N R. ST E RN
AND R EW J. NU SSB AUM        NE L SON O . FITT S                                                                                    BR AND ON C. P RICE
                                                             PHILIP MIND LI N                      LE O E . ST RI NE, J R .
R ACH EL L E SIL VE RB ER G   JO SHU A M . HO L ME S                                                                                 KEVIN S. SC HW AR T Z
                                                             DAVID S. NEI L L                      PAU L VIZ CAR R ONDO, J R .
                                                             HAR OLD S. N O VI KO FF               PATR ICI A A. VL AH AKI S
                                                             L AW RE NCE B . P EDO WIT Z           AMY R. WO LF

                                                                      * AD MI TT ED I N THE DI ST RIC T O F C O LU M BIA


                                                                                            COUN SEL


                                                             DAVID M . AD L E RST EIN              AD AM M. G OG O L AK
                                                             SU MI TA AHU J A                      NANC Y B. G R EE NB AU M
                                                             AM AND A K. AL L EX ON                M AR K A. KO ENI G
                                                             LO UI S J. B AR ASH                   J. AUSTIN LY ON S
                                                             OL IVE R J. B O ARD                   ALICI A C. M cC ART HY
                                                             FR ANCO C AST E L LI                  NEI L M . SN YDE R
                                                             AND R EW J.H . C HEU NG               S. CH RI STOP HE R SZC ZE RB AN
                                                             PAME L A E HR EN KR AN Z              JE FFRE Y A. W ATI KE R
                                                             KAT HR YN G ET TL E S- ATW A




                                                                          Direct Dial: (212) 403-1226
                                                                          Direct Fax: (212) 403-2226
                                                                         E-Mail: MWolinsky@wlrk.com




                                                                                October 5, 2020

                   VIA ECF

                   The Honorable Robert M. Levy
                   United States Magistrate Judge
                   United States District Court
                   Eastern District of New York
                   225 Cadman Plaza East
                   Brooklyn, New York 11201


                                                     Re:    Rodriguez v. National Golf Links of America,
                                                            et al., Case No. 19-cv-07052 (PKC) (RML)

                   Dear Judge Levy:

                                  My firm is co-counsel with Farrell Fritz for National Golf Links of America and
                   William Muller. I write in brief response to plaintiff’s October 2, 2020 letter, which argues that
                   three scholarship recommendation letters submitted by Mr. Muller indicate that Mr. Muller held
                   himself “out to be Plaintiff’s supervisor” and that this therefore diminishes defendants’
                   “argument that Plaintiff and the putative class were not ‘employees’ as that term is defined by
                   the FLSA.” ECF Dkt. No. 37 at 1. The letters do not support this conclusion.
Case 2:19-cv-07052-PKC-RML Document 38 Filed 10/05/20 Page 2 of 2 PageID #: 490


 The Honorable Robert M. Levy
 October 5, 2020
 Page 2

                  Of the three letters, only one has the word “supervisor,” the oldest letter written in
 2012. ECF Dkt. No. 37, Ex.1 at NGLA00000028. In the two most recent letters, from 2013 and
 2016, Mr. Muller simply writes, respectively, that he recommends Mr. Rodriguez for a Caddie
 Scholarship and that he had been “working directly with [plaintiff] for the past 12 years[.]” ECF
 Dkt. No. 37, Ex.1 at NGLA00000008, NGLA00000048. Moreover, Mr. Muller does not in any
 of the three letters describe any supervisory duties or say that Mr. Rodriguez was an employee of
 the National. And it also bears noting that regardless of whether Mr. Muller referred to himself
 as “supervising” Mr. Rodriguez in a single letter, it is not a person’s “job title nor the intended
 scope of his employment that is determinative; rather, it is the nature of [his] day-to-day
 activities that is determinative.” Ebert v. Holiday Inn, 2014 WL 349640, at n.4 (S.D.N.Y. Jan.
 31, 2014), aff’d, 628 F. App’x 21 (2d Cir. 2015).

                 Finally, plaintiff’s letter directs the Court’s attention to two former caddies who
 have opted into this action. See ECF Dkt. Nos. 34, 35. The Court should be aware that one of
 these individuals, Nicholas Rodado, is a nephew of Mr. Rodriguez, who provided caddying
 services at the National for approximately one month about two years ago. Like Mr. Rodriguez,
 these opt-ins were never employees of the National.

                We are available to provide any further information that Your Honor may need.



                                                                Respectfully submitted,



                                                                Marc Wolinsky



 CC:    All Counsel of Record (via ECF)
